Citation Nr: 0943151	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-13 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for cysts or lipomata 
on torso.

2.  Entitlement to service connection for tinea corporis.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to July 
1991.  He was born in 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran provided testimony 
before a Decision Review Officer (DRO) at the VARO in April 
2006; a transcript is of record. 

The Veteran also provided testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO in 
January 2008; a transcript is of record.  He submitted 
additional evidence at that time, including written 
statements as to claimed in-service stressor events and 
copies of two photographs, as to all of which he provided 
oral waiver of initial consideration by the RO.  

In June 2008, the Board denied entitlement to service 
connection for hearing loss in the right ear, and for 
pericarditis.  The Board also remanded the case on a number 
of other issues to include entitlement to service connection 
for an acquired psychiatric disorder to include PTSD and 
depression, and headaches.

Subsequently, service connection was granted for PTSD with 
depression and headaches, and a 50 percent rating assigned 
from December 31, 2003; those issues are no longer part of 
the current appeal.  

Service connection is also now in effect for irritable bowel 
syndrome, currently evaluated as 30 percent disabling; 
gastroesophageal reflux disorder (GERD), rated as 10 percent 
disabling; and right epididymal cyst (claimed as spermatocele 
on testicle), rated at 0 percent (noncompensable).

In a decision in August 2009, the Board granted service 
connection for anosmia and denied service connection for 
varicose or spider veins of the right leg.  The Board 
remanded the issues shown on the first page herein, for 
specific development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The following is quoted from the Board's August 2009 remand 
action:

As noted in the 2008 Board action, the Veteran's STRs 
show a variety of complaints of lumps, lesions, or 
rashes in several locations.  On his entrance 
examination, he gave a history having a skin disease 
which he clarified had been acne; no clinical 
residuals were noted on examination.  In service, the 
clinical descriptions included a small cluster of 
erythematous papules in the right inguinal region 
(felt to be either possible folliculitis or, in the 
case of two of the lesions, concurrent molluscum 
contagiosum); scabies; and a nevus and/or mole behind 
his left ear (which was removed after it changed in 
color, with a subsequent pathological diagnosis of a 
pigmented compound nevus).

After service, private treatment records include a 
10-day period of itching in his right and cubital 
areas which spread to his necklace area, and then 
started to be elevated with a scaly center.  The 
diagnosis was tinea corporis, and he was also noted 
to have what seemed to be a small foreign body in his 
left elbow.  It was felt to be suggestive of a fungal 
problem, a tinea infection, when he was seen in 
September 2003.  

Other post-service clinical findings included 
urethral warts in December 1995; and a viral or seed 
wart on the site of prior removal of a foreign body 
from the palm of his hand in April 1999.   

In his initial claim, the Veteran said that he had 
developed rashes since service, and an orange 
discoloration of his skin similar to that manifested 
by other Veterans of the Persian Gulf War and 
exposures.

On VA examinations in 2004, the Veteran was noted to 
have had a similar rash, diagnosed as tinea corporis.  
He also reported that after return from the Gulf, he 
had developed lumps on his torso on his left upper 
abdomen, left and right flank, and over the clavicle.  
He said that they had been called fatty tumors by the 
physicians who saw them.  On examination there was no 
active skin infection, but multiple cysts or possible 
lipomata were described.  The examiner's conclusions 
related solely to these findings not being reflective 
of an "undiagnosed condition" (under Persian Gulf 
presumption regulations) but did not address whether 
any of them had a relationship to service, other than 
the right epididymal cyst (claimed as spermatocele on 
testicle), for which he now has service connection. 

On the very limited dermatological examination 
conducted pursuant to the Board's 2008 remand, the 
examiner reported that the Veteran had first noted 
lipoma in 1991 and had been told by a physician that 
they were benign so he did not receive treatment.  He 
now had then on a constant basis in various locations 
on both flanks and abdomen.  He has also been 
diagnosed with tinea corporis soon after service, and 
had been given cream, with some resolution.  No other 
active current skin lesions were observed.  No 
opinions were provided as to the source of any skin 
problems and their probable etiology to service.

From the outset, the Board is well aware of the Court 
decision in Ardison v. Brown, 6 Vet. App. 405, 408 
(1994), a case which, like this one, concerned the 
evaluation of a service-connected disorder which 
fluctuated in its degree of disability, in that 
instance, a skin disorder which had "active and 
inactive stages" or was subject to remission and 
recurrence.  The Court also remanded that case for VA 
to schedule the Veteran for an examination during an 
"active" stage or during an outbreak of the skin 
disorder.  Ardison, at 408; see also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) (holding that 
"it is the frequency and duration of the outbreaks 
and the appearance and virulence of them during the 
outbreaks that must be addressed").  However, that 
requirement must also be compared with Voerth v. 
West, 13 Vet. App. 117, 122 (1999), where another 
examination was held not to be required when the 
disability in question did not adversely affect 
earning potential, and wherein the Court held that 
the Board did not err in not requiring an additional 
examination during a period of inflammation.

The Court held in McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) that the requirement of a current 
disability is satisfied when the claimant has a 
disability at the time a claim for VA disability 
compensation is filed or during the pendency of that 
claim, and that a claimant may be granted service 
connection even though the disability resolves prior 
to the Secretary's adjudication of the claim.

In this case, it appears that the Veteran still now 
has, or has previously had, one or more 
dermatological problems.  The issue continues to be 
whether they are or are not due to service.  And 
while a VA examination was undertaken in 2008, there 
appears to have been no attempt to do so when the 
skin lesions were active, nor was a nexus opinion 
provided with regard to any of the claimed problems.  

While the Board is loath to delay the case any 
further, we simply do not have sufficient evidence to 
render a fully responsive and equitable resolution of 
the remaining pending dermatological-related issue(s) 
at this time.  Moreover, if additional facets of the 
prior remand can be fulfilled, and/or if their lack 
of fulfillment was not due to fault on the part of 
the Veteran, he is entitled to have this undertaken.  
See, e.g., Stegall v. West, 11 Vet. App. 268 (1998).



Accordingly, the case is REMANDED for the following 
action:

    1.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  If the Veteran has 
clinical data relating to treatment for skin problems 
in or since service, he should provide it.  VA should 
assist as feasible.

    2.  He should be given a dermatological evaluation 
by a specialist who has not previously seen him, at a 
time when the skin lesions are active, if possible, 
with photographs of any lesions to accompany the 
claims file if it must be returned to the Board.  The 
examiner should describe current skin problems, and 
any which may have been present since service, with 
an opinion as to their etiology stated in terms as 
noted below.   

     a.  As to each skin disorder diagnosed, the 
examiner should opine as to whether it is at least as 
likely as not (i.e., to at least a 50/50 degree of 
probability) that such currently diagnosed disorder 
was caused directly by or arose during his military 
service, or developed after service as due to, the 
result of, or aggravated by a service-connected 
disability, or whether such incurrence, causation, or 
aggravation is unlikely (i.e., less than a 50-50 
degree of probability).

     b.  Note:  The term "at least as likely as not" 
does not mean merely within the realm of medical 
possibility, but rather that the weight of medical 
evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to find 
in favor of causation as it is to find against it).

3.  Once the above-requested development has been 
completed, readjudicate the Veteran's claims for 
service connection for dermatological disability to 
include cysts or lipomata and tinea corporis.  

If the decision remains adverse, provide him and his 
representative with an appropriate Supplemental 
Statement of the Case.  Then return the case to the 
Board for further appellate consideration, if 
otherwise in order.

According to a letter of record to the Veteran, the file was 
returned to the Board in October 2009.  There is nothing in 
the file to show that any of the actions identified above 
were undertaken by the AMC/RO.  

In the interim, in September 2009 and received and attached 
to the file at the Board in October 2009, the Veteran had 
himself submitted copies of additional VA clinical records 
dated subsequent to the Board's remand action.  There was no 
waiver of initial VARO consideration attached.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  If the action which was subject to the 
prior Board remand (and cited above en 
toto) has taken place, this should be 
attached to the file after compliance with 
appropriate adjudicative procedures.  

    The case should also be reviewed 
,including the additional evidence 
provided by the Veteran on which there was 
no initial VARO waiver associated.

2  If the action requested in the prior 
remand has not taken place, this should be 
effectuated immediately.

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).






















